Citation Nr: 0513567	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the veteran's cause of 
death.

Entitlement to Dependency & Indemnity Compensation under 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, from January 1946 to January 1949, and from 
August 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for the 
veteran's cause of death.  In October 1999, a Decision Review 
Officer of the RO likewise denied the claim.  

In January 1999, the RO also denied entitlement to Chapter 35 
Survivors' and Dependents' Educational Assistance.  However, 
the appellant has not claimed such benefits, and such 
eligibility is derived from a favorable finding on service 
connection for the cause of the veteran's death.  The Board 
finds there is no separate appellate issue of entitlement to 
Chapter 35 educational benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required of her.


REMAND

Additional development is needed prior to further disposition 
of the claim.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran died in May 1999.  A June 1999 death certificate 
indicates that the veteran died of coronary artery disease at 
I.H.S. of West Broward, the VA-contracted nursing home to 
which he was admitted following his hospitalization at the VA 
Medical Center (VAMC) in Miami, Florida.  It appears that the 
veteran fell, hitting his head, two days prior to his death.  
An August 1999 autopsy report identified the primary cause of 
death as arteriosclerotic cardiovascular disease and found 
that contributory causes of death were hypertension and 
diabetes mellitus.  There was no evidence of any contributory 
trauma.

At the time of the veteran's death, service connection was in 
effect for frostbite residuals of the lower left extremity 
with peripheral neuropathy and for frostbite residuals of the 
lower right extremity with peripheral neuropathy, each rated 
30 percent disabling.  The veteran had no other service-
connected disabilities.  The appellant contends that the 
residuals of the veteran's cold injuries were implicated in 
his cardiovascular problems which caused his death.

In a July 2000 statement, the appellant noted that she was 
submitting a summary of the veteran's records from the Miami 
VAMC from December 1998 through March 1999.  This summary 
record, which is in the file, indicates that the veteran was 
admitted to the VAMC for cellulitis, recurrent deep vein 
thrombosis, and cardiomyopathy, among other problems.  It 
appears that the veteran was admitted to the VAMC on December 
15, 1998 and that he was a patient there until March 15, 
1999, when he was discharged and admitted to the VA-
contracted nursing facility.

Because the full treatment records have not previously been 
considered and may be relevant, the full treatment records 
should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If all pertinet records have been obtained, the 
appellant should indicate (in writing) to avoid delay in this 
case. 

The appellant additionally noted in her July 2000 statement 
that she had obtained records dated from March 15, 1999 to 
May 22, 1999 (the day of his death) from the VA-contracted 
nursing home.  These records are not in the file.  It does 
not appear that the RO has attempted to obtain these records, 
and such should be accomplished as part of the VA's duty to 
assist the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must obtain all of the 
veteran's medical records from the VA 
facility in Miami, Florida, from 
December 1998 to March 1999.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.

2.  The RO should obtain the March 15, 
1999 to May 22, 1999 records from I.H.S. 
of West Broward, the VA-contracted 
nursing home at which the veteran was 
admitted.  All efforts to obtain the 
records should be fully documented.

3.  Following the above, the RO should 
arrange for a VA health care provider to 
review the claims folder or the pertinent 
medical records contained therein.  The 
physician is requested to render an 
opinion concerning the following: 

(a) What were the immediate and secondary 
causes of death of the veteran? 

(b) Were the veteran's service-connected 
disabilities a contributory cause of the 
veteran's death?  

(c) To what extent, if any, did the 
veteran's service-connected condition 
have a material influence in accelerating 
death?  

4.  Upon completion of the above 
development, the RO should then 
readjudicate the appellant's claim for 
entitlement to service connection for 
the veteran's cause of death.  If the 
RO's decision remains adverse to the 
appellant, the RO should provide the 
appellant and her representative, if 
any, with a supplemental statement of 
the case and the appropriate period for 
response thereto.  The case should then 
be returned to the Board, as 
appropriate, for further review.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



